internal_revenue_service number release date index number --------------------------- -------------------------- ---------------------------------- ---------------------------------- ------------------------------------------- ------------------------------- -------------------------------- - department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-161647-03 date date ---------------------------------------------- ---------------------------------- ---------------------------------- ------------------------------------------- -------------------- ------------ ------------------------------------------------------------------ legend trust trust trust state a state b advisors date a b c d dear ----------------- and a supplementary submission requesting rulings concerning the look- through rule_of sec_1_817-5 of the income_tax regulations for satisfying the diversification requirements of sec_817 of the code ----------------------- -- -- --- -- this is in response to the letter of your authorized representative dated october facts each trust was organized as a business_trust under the laws of state a is registered with the securities_and_exchange_commission and is classified as an open- end registered management investment_company under the investment_company act of as amended the act because each trust consists of several separate investment portfolios each trust is considered a series company each portfolio of the funds are designed to serve as investment options for variable_annuity plr-161647-03 each trust constitutes a fund each fund is registered or is a series of a mutual_fund that is registered as an open-end management investment_company under the act pursuant to sec_851 of the code each fund is treated as a separate corporation for federal_income_tax purposes and each has elected status as a regulated_investment_company under part i of subchapter_m of the code each trust is authorized to issue an unlimited number of shares of beneficial_interest with respect to each of its funds however the par_value of those shares of beneficial_interest varies by trust the shares of beneficial_interest issued by the trusts are registered pursuant to the securities and exchange act of as amended each fund with limited exceptions offers class a and class b shares class a shares are offered at net asset value and are not subject_to a rule 12b-1 plan and therefore are not subject_to a rule 12b-1 fee class b shares are offered at net asset value and are subject_to a rule 12b-1 fee together with in most cases a separate record keeping fee contracts and variable life_insurance policies offered by various life_insurance_companies currently shares of each fund are sold only to separate_accounts of unaffiliated insurance_companies except as otherwise permitted under sec_1_817-5 the separate_accounts serve as investment vehicles for variable_annuity and variable life_insurance policies and are registered as unit investment trusts under the act the separate_accounts place orders to purchase and redeem shares of a fund that corresponds with the investment objective of such separate_account public access to the funds currently is available exclusively through the purchase of a variable_annuity or variable life_insurance_policy except as otherwise permitted under sec_1_817-5 management agreement with each fund and under the supervision of the boards of trustees of the trusts manage each fund’s investments administer each fund’s business affairs furnish office facilities and equipment and provide clerical and administrative services to the funds moreover the advisors may permit each fund’s officers and employees to serve without compensation as trustees or officers of one or more of the funds and to the extent permissible by law may appoint certain of their affiliates as sub-advisors to perform the advisors’ duties the advisors may also appoint unaffiliated third parties to serve as sub-advisors with two exceptions resulting from the investment of seed money the advisors do not possess an ownership_interest in any fund greater than a portfolios within trust first tier portfolios that will invest in shares of certain other funds offered by the trusts second tier portfolios the first tier portfolios will provide an investment alternative that provides for long-term growth of capital through investment in a diversified portfolio that invests in a wide range of asset classes the first tier portfolios will follow specific asset allocation models and will address a range the advisors have developed and propose to implement four fund-of-funds the advisors are both state b corporations that pursuant to an investment on date the board_of trustees of trust approved the creation of the first plr-161647-03 of investment objectives from conservative to aggressive moreover the use of the fund-of-funds structure avoids significant administrative costs that would otherwise arise if the first tier portfolios had to mirror the direct investment of the second tier portfolios tier portfolios that consists of four funds under trust each first tier portfolio will be classified as an open-end diversified management investment_company under the act trust will be authorized to issue an unlimited number of shares of beneficial_interest in each first tier portfolio that will have no par_value each first tier portfolio will offer class b shares subject_to a rule 12b-1 fee that will invest only in class a shares of the second tier portfolios the second tier portfolios include b funds offered by trust all c funds offered by trust and d fund offered by trust the first tier portfolios will invest primarily in shares of the second tier portfolios but will also have the ability to invest in other_securities which may include derivatives and treasury bills the advisors have received an exemptive order from the securities_and_exchange_commission regarding the implementation of the fund-of-funds structure request the trusts make the following representations in connection with this ruling each first tier portfolio will be treated for federal income purposes as a each second tier portfolio is treated for federal_income_tax purposes as a separate corporation under sec_851 of the code and will elect status as a regulated_investment_company under part i of subchapter_m of the code separate corporation under sec_851 of the code and each has elected status as a regulated_investment_company under part i of subchapter_m of the code shares of each first tier portfolio will be held exclusively by one or more segregated_asset accounts or sub-accounts of life_insurance_companies except as otherwise permitted under sec_1_817-5 shares of each second tier portfolio are held exclusively by one or more segregated_asset accounts or sub-accounts of life_insurance_companies except as otherwise permitted under sec_1_817-5 and shares that will be held by the first tier portfolios after the fund-of-funds structure is implemented first tier portfolio or second tier portfolio is registered as an investment_unit trust under the act available exclusively through the purchase of a variable_contract except as otherwise permitted under sec_1_817-5 each segregated_asset_account or sub-account that holds an interest in any public access to each first tier portfolio or second tier portfolio will be currently the only shareholders of each second tier portfolio are segregated plr-161647-03 asset accounts or sub-accounts of life_insurance_companies except for other shareholders described in sec_1_817-5 and this will continue to be true after implementation of the fund-of-funds structure except that one or more first tier portfolios will be shareholders of the second tier portfolios statutory and regulatory provisions for purposes of part i of subchapter_l of chapter of the code sections sec_817 of the code provides that for purposes of subchapter_l sec_72 the term variable_contract is defined in sec_817 for an annuity_contract to be a variable_contract it must provide for the allocation of all or a part of the amounts received under the contract to an account which pursuant to state law or regulation is segregated from the general asset accounts of the issuing insurance_company it must provide for the payment of annuities and the amounts paid in or the amounts paid out must reflect the investment return and the market return of the segregated_asset_account see sec_817 - relating to annuities and sec_7702 relating to the definition of life_insurance_contract a variable_contract other than a pension_plan_contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_1_817-5 of the regulations provides that a segregated_asset_account shall consist of all the assets for which the investment return and market_value is allocated in an identical manner to any variable_contract invested in any of such assets sec_1_817-5 of the regulations sets forth the diversification requirements for variable_contracts based on segregated_asset accounts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 of the code and sec_1_817-5 of the regulations if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments see sec_1_817-5 meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers of affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 in certain situations sec_817 of the code provides a look-through_rule for plr-161647-03 are applied by taking into account the assets held by such regulated_investment_company sec_1_817-5 of the regulations further describes the look-through_rule for the application of the diversification requirements of sec_1_817-5 sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in a regulated_investment_company will not be treated as a single investment of a segregated_asset_account instead a pro_rata portion of each asset of the investment_company will be treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account sec_1_817-5 shall apply to an investment_company if section f i of the regulations provides that the look-through_rule of a all the beneficial_interest in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company is available exclusively except as otherwise permitted under sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract will be determined without regard to sec_817 of the code and sec_1_817-5 of the regulations the beneficial interests described in sec_1_871-5 are i under specified circumstances the general account of a life_insurance_company or a corporation related in a manner specified in sec_267 of the code to a life_insurance_company ii under specified circumstances the manager or a corporation related in a manner specified in sec_267 to the manager of the investment_company iii the trustee of a qualified_pension or retirement_plan and iv the public or policyholders that are treated as owners of beneficial interests in the investment_company under revrul_81_225 1981_2_cb_12 but only if a the investment_company was closed to the public in accordance with revrul_82_55 1982_1_cb_12 or b all the assets of the segregated_asset_account are attributable to premium payments made by policyholders prior to date to premium payments made in connection with a qualified_pension or retirement_plan or to any combination of such premium payments when the investor in a variable_annuity contract has sufficient control_over the underlying investments to be treated as the owner of those investments revrul_77_85 1077_1_cb_12 concludes that if a purchaser of an investment annuity_contract selects and controls the investment_assets in the separate_account of the issuing life_insurance_company then the purchaser is treated as the owner of those assets for federal_income_tax purposes similarly revrul_80_274 1980_2_cb_27 holds that where an s l depositor transfers a certificate of deposit c d to a life insurer in exchange for an annuity_contract and the life insurer is expected to continue to hold the since the service has issued a number of requested rulings addressing plr-161647-03 c d for the benefit of the depositor the depositor not the insurance_company is considered the owner of the d c for tax purposes revrul_81_225 1981_2_cb_12 clarified by revrul_82_55 1982_1_cb_12 and revrul_2003_92 2003_2_cb_350 describes four situations in which investments in mutual funds to fund annuity_contracts are considered to be owned by the policyholder rather than by the insurance_company issuing the annuity_contracts and one situation in which the insurance_company is considered the owner of the mutual_fund shares in situation the investment_assets in the segregated account supporting the annuity_contracts consist solely of shares in a single publicly available mutual_fund managed by an independent investment_advisor situation is similar to situation except that the mutual_fund is managed by the insurance_company or one of its affiliates situation also is similar to situation except that the segregated_asset_account supporting the annuity_contracts consists of five sub-accounts the policyholder retains the right to allocate or reallocate funds among the five sub-accounts during the life of the annuity_contract situation is similar to situation except that the shares of the mutual_fund are not sold directly to the public but are available only through the purchase of an annuity_contract or by participation in an investment plan account of the type described in revrul_70_525 1970_2_cb_144 situation also is similar to situation except that the shares in the mutual_fund are available only through the purchase of an annuity_contract sufficient control and other incidents_of_ownership to be considered the owners of the mutual_fund shares for federal_income_tax purposes the ruling reaches the opposite conclusion in situation because the sole function of the mutual_fund in situation is to provide an investment vehicle to allow the insurance_company to meet its obligations under its annuity_contracts and the insurance_company possesses sufficient incidents_of_ownership to be considered the owner of the underlying portfolio of assets of the mutual_fund thus the ruling concludes that in situation the insurance_company not the policyholder is treated as the owner of the mutual_fund shares for federal_income_tax purposes in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts have the right to direct the issuing insurance_company to invest in the shares of any or all of three mutual funds that are not available to the public one mutual_fund invests primarily in common stocks another in bonds and a third in money market investments policyholders are free to allocate their premium payments among the three funds and have an unlimited right to reallocate contract values among the funds prior to the maturity_date of the annuity_contract the ruling concludes that the policyholders’ ability to choose among general investment strategies for example between stocks bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the policyholders to be treated as the owners of the mutual_fund shares revrul_81_225 concludes that the policyholders in situation sec_1 - have in revrul_2003_91 2003_2_cb_347 holders of variable_annuity contracts plr-161647-03 in 749_f2d_513 8th cir cert_denied 473_us_905 the court upheld the investor_control theory of revrul_81_255 the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in a separate_account that was segregated from the general assets of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one or all of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time and had the right to make withdrawals to surrender the contract and to apply the accumulated value under the contract to provide annuity payments the court held that the taxpayers and not the issuing insurance_company owned the mutual funds for federal_income_tax purposes were not considered the owners of the assets in which the funds invested even though the policyholders had the ability to allocate the premium paid among various sub- accounts change such allocations at any time and transfer funds from one sub-account to another the investment in the sub-accounts was available solely through purchase of variable_annuity contracts and was not otherwise publicly available moreover the policyholders were not able to communicate directly or indirectly with the investment advisors regarding the investment strategies of the sub-accounts revrul_2003_91 concludes that the policyholders did not have direct or indirect control_over any of the assets in the sub-accounts and therefore would not be treated as the owners of such assets otherwise have investment control_over assets of a first tier portfolio and do not possess sufficient other incidents_of_ownership within the meaning of revrul_81_225 with respect to such assets to be considered their owner for federal_income_tax purposes the policyholders will not be treated as the owner of such assets under revrul_81_225 merely because a first tier portfolio acquires shares of a second tier portfolio accounts or sub-accounts of life_insurance_companies and public access to the first tier portfolios is available exclusively through the purchase of variable_annuity contracts or variable life_insurance policies except as otherwise permitted by sec_1_817-5 the requirements of sec_1_817-5 of the regulations are satisfied with respect to segregated_asset accounts or sub-accounts that invest in the first tier portfolios pursuant to the look-through_rule of sec_1_817-5 a pro_rata portion of each asset of the first tier portfolio will be treated as an asset of each segregated_asset_account or sub-account that invests a first tier portfolio similarly the requirements of sec_1_817-5 of the regulations are satisfied by the indirect investment of segregated_asset accounts and sub-accounts in shares of a second tier portfolio through an investment in a first tier portfolio therefore since all of the shares of the first tier portfolios will be held by segregated_asset consequently assuming that the policyholders in the instant case do not plr-161647-03 pursuant to the look-through_rule of sec_1_817-5 a pro_rata portion of each asset of the second tier portfolio will be treated as an asset of each segregated_asset_account or sub-account that indirectly invests in a second tier portfolio through investment in a first tier portfolio holding sec_1 the look through rule_of sec_1_817-5 will apply to the direct the look through rule_of sec_1_817-5 will apply to the indirect based solely upon the information provided and the representations made we the look-through_rule of sec_1_817-5 will continue to apply to the conclude investment by a segregated_asset_account or sub-account in a first tier portfolio such that the assets of the first tier portfolio will be treated as assets of the segregated_asset_account or sub-account for purposes of applying the diversification test of sec_817 of the code investment by a segregated_asset_account or sub-account in a second tier portfolio through a first tier portfolio’s direct investment in a second tier portfolio such that the assets of the second tier portfolio will be treated as assets of the segregated_asset_account or sub-account for purposes of applying the diversification test of sec_817 of the code direct investment by a segregated_asset_account or sub-account in a second tier portfolio after a first tier portfolio acquires shares of the second tier portfolio first tier portfolio or a second tier portfolio and otherwise satisfies the investor_control requirements of revrul_81_225 and revrul_82_54 will not fail those requirements merely because a first tier portfolio has invested in shares of a second tier portfolio concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically except as provided in holding above no opinion is expressed concerning the application of the investor_control rules set forth in christoffersen or rev ruls and the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of a variable_annuity contract or variable life_insurance_policy that invests in a in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied plr-161647-03 a copy of this letter must be attached to any income_tax return to which it is relevant representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and sincerely s mark smith chief branch office of associate chief_counsel ----------------------------- financial institutions products
